Per Curiam.
The court did not appoint a referee to compute, but did appoint a referee to report on an issue of fact, viz., whether *351plaintiffs or William Jasie, their agent, after paying all charges as provided for in the agreement and assignment of rents, of August 1, 1933, did not, on or about April 18, 1935, have sufficient money left to pay plaintiffs the interest then due them on the bond and mortgage under foreclosure. This was not authorized. The order, so far as appealed from, should be reversed, with twenty dollars costs and disbursements, and the motion of the plaintiffs for summary judgment denied.
Present — Martin, P. J., McAvoy, O’Malley, Untermyer and Dore, JJ.
Order so far as appealed from unanimously reversed, with twenty dollars costs and disbursements, and the motion of plaintiffs for summary judgment denied.